Appellant was tried, under a proper indictment, before the court sitting without a jury, and convicted of the offense of petit larceny. Code 1928, § 4908, Code, 1940, Tit. 14, § 334.
His appeal was submitted here on January 23, 1941.
The Attorney General, after the submission, filed a motion to "set same aside and strike the bill of exceptions."
We see no sufficient reason to grant the said motion — waiving, for the moment, our views as to whether or not same is in proper form —; and the same is overruled and denied.
We have carefully examined the record before us, including the bill of exceptions, in the light of Code 1923, §§ 3258, 9498 and 9502, Code 1940, Tit. 15, § 389; Tit. 7, § 260; Tit. 15, § 322.
But we observe nothing that we think was erroneous; or that calls for comment.
The judgment is affirmed.
Affirmed.